In the Giuted States Court of Federal Clans

No. 20-75C
(Filed July 138, 2021)
NOT FOR PUBLICATION
KK Kee RK KH KE KKK AE KAKA EK EI
‘
ROBERT NEVILLE, *
*
Plaintiff, *
*
Vv. *
*
THE UNITED STATES, *
We
Defendant. *
*
kek we ee RARER KR RR KR RRA KR OR RK eR OR KR OK
ORDER

This case was dismissed sua sponte, on January 28, 2020 for lack of subject-
matter jurisdiction. Neville v. United States, No. 20-75C, 2020 WL 468067, at *2
(Fed. Cl. Jan. 28, 2020). Plaintiff, Dr. Robert Neville, representing himself, sought
monetary damages from the United States for the alleged gross negligence and
maladministration committed by a federal district court judge and magistrate judge
in dismissing with prejudice another of Dr. Neville’s cases. Compl., ECF No.1, at 3—
4,

On April 5, 2021, plaintiff filed a “Motion to Reinstate Case,” seeking relief
from the Court's order of January 28, 2020, dismissing his complaint. PL’s Mot.,
ECF No. 9. Although Dr. Neville did not cite any of our rules as the basis for his
motion, the Court construes it as a motion for rehef from a final judgment under
Rule 60(b) of the Rules of the United States Court of Federal Claims (RCFC).
Plaintiff, however, does not provide any ground for relief, such as mistake, newly
discovered evidence, or fraud, that could satisfy RCFC 60(b)(1)—(3), and in any event
has filed his motion well after the one-year deadline under those provisions, see
RCFC 60(c)(1).!

 

1 According to RCFC 6(b)(2), “[t]he court must not extend the time to act
under RCFC 52(b), 59(b), (d), and (e), and 60(b).” The Federal Circuit has held that
these deadlines are “firm” and “not to be altered even by the court.” Progressive
Indus., Inc. v. United States, 888 F.3d 1248, 1255 (Fed. Cir. 2018).

 
The failure of Dr. Neville to provide any justification for his delay in filing the
motion and for his request to reinstate the matter also prevents the Court from
being in a position to grant him relief under the RCFC 60(b)(6) ground of “any other
reason that justifies relief.” Our rules require that such a motion be filed “within a
reasonable time,” RCFC 60(c)(1), and persuasive precedent has found delays of a
shorter duration than Dr. Neville’s fourteen months to have been fatal. See Rogero
v. Sec’y of Dep't of Health & Hum. Servs., 142 Fed. Cl. 647, 649-50, motion for relief
from judgment dented, 143 Fed. CL. 21, 26 (2019) (thirteen-month delay); Hull v.
United States, 146 Fed. Cl. 528, 525 (2018) (eight-month delay).

Moreover, plaintiff has not articulated the sort of “extraordinary
circumstances” that could justify recourse to RCFC 60(b)(6). See Infiniti Info. Sols.,
LLC v. United States, 93 Fed. Cl. 699, 704 (2010) (quoting Fiskars, Inc. v. Hunt Mfg.
Co., 279 F.3d 1378, 1882 (Fed. Cir. 2002)). The motion of Dr. Neville merely
“clarified” that the alleged Due Process clause violations recounted in his complaint
deprived him “of a property right, to wit, the right to sue.” Pl.’s Mot. at 1. But as
the Court explained in the order dismissing the case, see Neville, 2020 WL 468067,
at *2 n.2 (citing Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572-73 (Fed.
Cir. 1996)), the only Due Process violations that come within our jurisdiction
involve illegal exactions---when the federal government unlawfully directs someone
to pay money to it or toa third party. The allegedly improper dismissal of a
lawsuit, with prejudice, dees not involve such a violation.

The Court notes that, in his reply paper, which he entitled a “Rebuttal,” Dr.
Neville maintained that the judicial officers participating in his district court case
were “responsible for a taking.” Pl.’s Reply, ECF No. 12, at 1.2 As Dr. Neville has
since learned, see Neville v. United States, No. 21-1271C, 2021 WL 1962537, at *4
(Fed. Cl. May 17, 2021), these type of allegations do not give rise to a takings claim
cognizable in our court, see Allustiarte v. United States, 256 F.3d 1849, 1851-82
(Fed. Cir. 2001). But in any event, the complaint filed in this case did not contain
Dr, Neville’s takings theory, and the dismissal of a case for lack of subject-matter
jurisdiction is without prejudice, Aerolineas Argentinas, 77 F.3d at 1572; Wheeler v.
United States, 11 F.3d 156, 160 (Fed. Cir. 19938). Thus, the dismissal of the case
does not prevent Dr. Neville from filing a new complaint in our court attempting to
articulate a cognizable takings theory. Accordingly, his desire to raise a takings
claim is not a reason to provide relief from the order dismissing, without prejudice,
the claims he did submit,

 

2 Although Dr. Neville misunderstood the dismissal order’s discussion of Aerolineas
Argentinas---a decision in which takings jurisdiction was expressly not determined,
see 77 F.3d at 1578 n.3---takings cases are clearly within our court’s jurisdiction,
see, ¢.g., Preseault v. LC.C., 494 U.S. 1, 11-12 (1990) (citing United States vu. Causby,
328 U.S. 256, 267 (1946)).

_2.
For the foregoing reasons, plaintiff's RCFC 60(b) motion, ECF No. 9, is
DENIED, and the case will remain closed.

LADLE.

Vv TOR. WOLSKI/” _
Ui sti a

ITIS SO ORDERED.